On Remand from the Supreme Court

YATES, Judge;
This court, on April 30, 1999, affirmed the trial court’s judgment, without an opinion. Breitsprecher v. Stevens Graphics, Inc., (No. 2980021) — So.2d - — - (Ala. Civ.App.2000) (table). The Aabama Supreme Court has reversed this court’s judgment, and the case has been remanded to this court. The judgment of the trial court is reversed and the case is remanded for further proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.
ROBERTSON, P.J., and MONROE, CRAWLEY, and THOMPSON, JJ., concur.